Citation Nr: 0602948	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to October 7, 2002, 
for a grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had over 9 years active duty service ending in 
July 1976, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in October 2003, and 
a substantive appeal was received in November 2003.  


FINDINGS OF FACT

1.  During the course of VA medical treatment on March 21, 
2001, the veteran was given a prostate-specific antigen (PSA) 
test, the results of which were elevated.

2.  The veteran filed his initial claim of service connection 
for prostate cancer on April 6, 2001. 

3.  By rating decision in November 2001, the veteran's claim 
was denied on the basis that he did not have prostate cancer 
disability. 

4.  Within one year of the November 2001 rating decision, 
additional evidence was received showing that the veteran did 
suffer from prostate cancer disability.  

5.  By rating decision in December 2002, the RO granted 
service connection for prostate cancer, effective from 
October 7, 2002. 

6.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran 
suffered from prostate cancer at the time of the March 21, 
2001, PSA test. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 
21, 2001, for the grant of service connection for prostate 
cancer have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.114(a)(3), 3.400(p) (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The underlying facts in this case do not appear to be in 
dispute.  The veteran filed a claim of service connection for 
prostate cancer on April 6, 2001.  At the time of the filing 
of his claim, a prostate-specific antigen (PSA) test 
conducted by VA on March 21, 2001, had revealed an elevated 
reading of 10.  It appears that a subsequent biopsy conducted 
in late April 2001 was interpreted as being negative for any 
malignancy of the prostate.  Based on this evidence, the RO 
denied the veteran's claim by rating decision in November 
2001. 

On October 7, 2002, the veteran indicated in a VA Form 21-
4138 that he wanted the RO to review his claim as a more 
recent PSA test had revealed a PSA reading of 16 and that 
another biopsy had been scheduled.  The record shows that a 
biopsy conducted in late October 2002 did show prostate 
cancer.  By rating decision in December 2002, the RO granted 
service connection for prostate cancer and assigned an 
effective date of October 7, 2002.  The veteran disagrees 
with the assignment of that effective date and argues that an 
earlier effective date is warranted.  

It appears that the RO has assigned an effective date of 
October 7, 2002, since that was the date the veteran asked 
that his claim be reviewed based on a new and more elevated 
PSA score.  The veteran argues that the proper effective date 
should be August 27, 2002, since the VA medical record 
showing the PSA reading of 16 was dated on August 27, 2002, 
and that under 38 C.F.R. § 3.157 this medical record should 
be viewed as an informal claim to reopen.  

After reviewing the evidence in light of applicable laws and 
regulations, the Board believes that another analysis may be 
considered in this case.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  

Under 38 C.F.R. § 3.104, as soon as the rating decision of 
November 2001 was issued it became final and binding as to 
all Regional Offices (although not as to the Board) based on 
the evidence then of record.  It appears clear that as of the 
time of the November 2001 rating decision, a biopsy had 
failed to reveal prostate cancer, and the November 2001 
rating decision therefore appears to have been proper as of 
that time.  

However, in October 2002 (within the one-year period to 
initiate an appeal to the Board), the veteran drew the RO's 
attention to an item of new and material evidence which was 
arguably already constructively before the RO in the sense 
that it was a VA medical record.  This item of evidence was 
the more recent VA PSA test results of August 27, 2002, which 
showed an even higher PSA score.  As the record shows, a 
subsequent second biopsy in October 2002 did reveal prostate 
cancer. 

Under 38 C.F.R. § 3.156, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
As already noted, the November 2001 rating decision was final 
and binding on the RO (and all other Regional Offices as 
well) as soon as it was issued.  However, the Board believes 
it significant that under 38 C.F.R. § 3.156(b), new and 
material evidence received prior to the expiration of the 
appeal period (as in this case) will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  In other words, the VA 
medical record showing a score of 16 is, by regulation, 
considered to have been filed in connection with the claim of 
April 6, 2001.  

Based on such an analysis, it would appear that an effective 
date of August 27, 2002, could be assigned in light of the 
fact that the subsequent biopsy in October 2002 (which 
confirmed the diagnosis of prostate cancer) in effect simply 
verified the end result (the diagnosis of prostate cancer) 
which the August 27, 2002, PSA test has suggested.   

However, the Board also notes that the second biopsy in 
October 2002 also had the effect of verifying the suggestion 
of prostate cancer which was inherent in the initial elevated 
PSA test conducted in late March 2001.  In other words, when 
the evidence is viewed from a longitudinal perspective, the 
Board must conclude, based on the medical evidence, that it 
was at least as likely as not (a 50% or higher degree of 
probability) that the veteran had prostate cancer at the time 
he filed his claim on April 6, 2001.  In such a situation, VA 
is required by law to find in the veteran's favor.  38 
U.S.C.A. § 5107(b).  

The Board also believes that it was at least as likely as not 
that the veteran had prostate cancer at the time of the March 
21, 2001, PSA test.  As a general rule, the effective date of 
a grant of service connection shall not be earlier than the 
date of claim.  38 U.S.C.A. § 5110(a).  However, the grant of 
service connection in the present case was accomplished under 
a special presumption for certain veterans with Vietnam 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Prostate 
cancer was not initially on the list of diseases presumed to 
be due to herbicide exposure.  However, prostate cancer was 
added to the list effective November 7, 1996.  See 61 Fed. 
Reg 57,586 (1996).  Pursuant to 38 C.F.R. §§ 3.314(a)(3) and 
3.400(p), where a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the 
liberalizing law or VA issue, benefits may be authorized for 
a period of 1 year prior to the date of receipt of such 
request.  In the present case, the veteran's claim was 
received in 2001, clearly more than one year after the 1996 
effective date of the change in regulation which added 
prostate cancer to the list of presumptive diseases based on 
herbicide exposure.  Looking to the one year period prior to 
the April 2001 claim, the earliest evidence showing prostate 
cancer was the March 21, 2001, PSA test.  The Board concludes 
that an effective date of March 21, 2001, is therefore 
warranted.  However, there is no basis for an even earlier 
effective date since it appears that the first evidence of 
prostate cancer was March 21, 2001.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the effective date being 
assigned by the Board is even earlier than the date which the 
veteran has claimed was the proper effective date.   


ORDER

Entitlement to an effective date of March 21, 2001, for a 
grant of service connection for prostate cancer is warranted.  
To this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


